Opinion filed July 19,
2012
 
                                                                      
In The
                                                                             

  Eleventh
Court of Appeals
                                                       __________
 
                                            No. 11-12-00193-CV
                                                   
__________
 
                  
SCIENTIFIC MACHINE & WELDING, INC. AND
                                       
ALAN BASTA, Appellants
                                                            
V.
                            
WELLS FARGO BANK, N.A., Appellee

 
                                  
On Appeal from the 250th District Court
                                                           
Travis County, Texas
                                          
Trial Court Cause No. D-1-GN-10-001880
 

 
                                           
M E M O R A N D U M    O P I N I O N
           
Scientific Machine & Welding, Inc. and Alan Basta
are the appellants in this appeal.  They have filed an unopposed motion to
dismiss the appeal pursuant to Tex. R.
App. P. 42.1(a)(1).  Appellants further
request that all costs be taxed against the party incurring same.  See
Tex. R. App. P. 42.1(d).  Therefore, in
accordance with appellants’ request, we dismiss the appeal.
The
motion to dismiss is granted, and the appeal is dismissed.  All costs will
be taxed against the party incurring same.
 
July 19,
2012                                                                          
PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.